Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination a may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
“a feed unit” in claims 1, 9 and 15, interpreted as reciting a supply line and pumping unit or equivalents thereof as recited in ¶ 45 (as numbered in US Publication No. 2016/0258655 A1 of the present application) ,
“a pumping unit” in claims 1, 9 and 15, interpreted as reciting a pressure-tight closed housing and a movable pumping element disposed therein or equivalents thereof as recited in ¶ 7, and
“a pumping element” in claims 1, 9 and 15, interpreted as a gear wheel or piston or equivalents thereof as recited in ¶ 24 and 19, respectively.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient 

Claim Objections
Claims 9-14 are objected to because of the following informalities:
In line 9 of claim 9, a comma and the word “and” should be inserted between the phrases “a pumping unit for the refrigerant” and “a gas discharge”.
For purposes of examination, this recitation has been interpreted simply as “supplying refrigerant”.
Claims 10-14 are objected to as depending upon an objected to base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 9-10 of claim 1, there is recited “a pressure-tight closed housing” and in 13, there is recited “a pressure-tight closed pumping chamber housing”, both being 
For purposes of examination, this recitation has been given its broadest reasonable interpretation and has been found to encompass a pump having either a single housing meeting all requirements set forth for both claimed housings or a pump having two housings each meeting the limitations regarding one of the claimed housings.
Claims 2-8 are rejected as depending upon a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0203304 A1 to Sato et al. in view of US Publication No. 2009/0191073 A1 to Kopecek et al.

    PNG
    media_image1.png
    388
    510
    media_image1.png
    Greyscale

Sato teaches limitations from claim 1 in fig. 1, shown above, a cooling circuit comprising a refrigerant compressor (3) incorporating a suction port (connected to the evaporator 8) and a pressure chamber (the interior of the compressor 3, including the intake and discharge chambers 305 and 303 and the cylinder 301) incorporating a pressure port (connecting to the oil separator 4 and condenser 5), a condenser (5) which is arranged in the cooling circuit downstream of the pressure port (as shown in fig. 1), a fluid collecting chamber (liquid receiver 6) in which a refrigerant reservoir of refrigerant is formed, an evaporator (8) located in the cooling circuit between the condenser (5) and the suction port (305), a feed unit (the bypass arrangement of fig. 1, including the passage 

    PNG
    media_image2.png
    560
    475
    media_image2.png
    Greyscale

Sato does not teach the housing of the pump of his invention being “a pressure-tight closed housing” or the pump having a pumping element disposed therein.  Kopecek teaches in fig. 11, shown above, a pump including a housing (300) which is taught in ¶ 33 to be “hermetically sealed” “to prevent any material from moving into or out of the pump housing except through a line or conduit connected to the pump housing” and further 
Regarding claims 1 and 4, Sato teaches a refrigeration circuit system including a pump for pumping refrigerant from a reservoir to a compressor of the system.  Sato does not explicitly teach the pump including a pumping chamber disposed within a “pressure tight closed pumping chamber housing” and the pumping element of the pump being driven by electromagnetic or magnetic force through the housing as taught in amended claim 1, or this pumping element being a piston as taught in claim 4.  Kopecek teaches in fig. 11, shown above, the pump of his invention including a pumping chamber disposed within the hermetically sealed housing (300) of the pump (¶ 33) as taught in claim 1, the chamber including a piston as taught in claim 4, this piston being magnetically driven by magnets disposed outside the housing (300) as further taught in claim 1 (¶ 31 and fig. 11).  It would have been obvious to one of ordinary skill in the art at the time the application was field to modify Sato with the pump structure and housing of Kopecek in order to prevent fluids pumped by the pump of Sato escaping to the atmosphere such as through an opening for a non-magnetic piston as taught in ¶ 33 of Kopecek thus reducing inefficiency or loss of effectiveness or reliability which might result from loss of refrigerant.

 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sato and Kopecek as applied to claims 1 and 4 above, and further in view of US Patent No. 9,004,883 B2 to Neelakantan et al.

Regarding claim 5, Sato teaches a refrigeration cycle system in which refrigerant is fed from a reservoir to the compressor of the system by a pump.  Sato does not teach the pump having a piston constructed as a “spring-loaded oscillating piston” as recited in claim 5.  Neelakantan teaches in fig. 1, shown below, a pump having a piston assembly 62 driven to oscillate by an electromagnetic coil (20) in cooperation with a biasing compression spring 70.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Sato with the spring-biased piston construction of Neelakantan because such a construction provides a simple spring-return operation without requiring that the piston be driven in both direction by the magnetic or other driving elements, thus allowing for simpler drive constructions which may be more economical, robust, or reliable than a more complex multi-directional drive.

    PNG
    media_image3.png
    850
    517
    media_image3.png
    Greyscale

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato and Kopecek as applied to claims 1 and 4 above, and further in view of US Patent No. 7,780,425 B2 to Kreuter et al.

Regarding claims 6 and 7, Sato teaches a refrigeration cycle system in which refrigerant is fed from a reservoir to the compressor of the system by a pump.  Sato does not teach the pumping element of the pump being formed to rotate about an axis as taught in claim 6 or being a gear wheel of a gear pump as taught in claim 7.  Kreuter teaches in col. 3, lines 1-11 a refrigeration system including a gear pump for a cooling circulated by a compressor of the system, the gear pump including a number of rotating toothed wheels as taught in claims 6 and 7.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Sato with the gear pump construction of Kreuter because gear pumps are well known and understood in the art to be simple, effective, and reliable means for pumping fluid that are easily controlled for flow rate as it .

Claims 9-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of US Patent No. 3,848,422 to Schibbye.

Sato teaches limitations from claim 9 in fig. 1, shown above, a cooling circuit comprising a refrigerant compressor (3) incorporating a suction port (connected to the evaporator 8) and a pressure chamber (the interior of the compressor 3, including the intake and discharge chambers 305 and 303 and the cylinder 301) incorporating a pressure port (connecting to the oil separator 4 and condenser 5), a condenser (5) which is arranged in the cooling circuit downstream of the pressure port (as shown in fig. 1), a fluid collecting chamber (liquid receiver 6) in which a refrigerant reservoir of refrigerant is formed, an evaporator (8) located in the cooling circuit between the condenser (5) and the suction port (305), a feed unit (the arrangement of pipes “feeding” refrigerant out of the reservoir, including both passages 2 and 9) comprising a feed line (the piping arrangement between the receiver 6 and the compressor 3, including the branching path 9 and pump 11 disposed thereon) which is connected at one side to the refrigerant reservoir (6 as shown in fig. 1) and to the pressure chamber (of the compressor 3) an other side and which serves for supplying refrigerant from the refrigerant reservoir (6) to the pressure chamber (of the compressor 3) and which incorporates a pumping unit (11) for the refrigerant.

    PNG
    media_image4.png
    508
    724
    media_image4.png
    Greyscale

Sato does not teach the feed unit including a gas discharge unit with a gas discharge line for conducting gas away from the feed unit and its feed line.  Schibbye teaches in the single figure of his disclosure, shown above, a refrigeration cycle device having a feed line (34B) for conducting liquid refrigerant from a separator (36) “the working chamber of the compressor” (10A) (col. 3, lines 54-63) and further includes a gas discharge line (37) branching from the separator and carrying gaseous refrigerant away from the feed line (34B) (col. 3, lines 23-25).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Sato with the plural separator outlet lines of Schibbye in order to allow both liquid and gaseous refrigerant in the separator to be used by the system for refrigeration (both circulating through the compressor to the condenser in the case of gaseous refrigerant as taught in col. 3, lines 

Regarding claims 10-12, Sato does not teach the gas discharge line being connected to a refrigerant path at suction side pressure as taught in claim 10, to a supply line that leads to an inlet of the pumping unit as taught in claim 11 or to a discharge line that leads into the pressure chamber of the compressor as taught in claim 12.  Schibbye teaches in the figure of his disclosure, shown above, the gas discharge line (37) connecting to a refrigerant path at a suction-side pressure (at the inlet of the compressor 10B) as taught in claim 10, and further teaches this discharge line (37) being connected to the separator (36) of his invention which is in turn connected to the liquid feed passage (34B) thus teaching the connection to both an inlet side of the pumping unit (11) of Sato which is located on the liquid passage (9) equivalent to the passage (34B) of Schibbye as taught in claim 11 and to the outlet side of this pump (11) as taught in claim 12 in modifying Sato with the discharge unit of Schibbye as discussed in the above rejection of claim 9.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Sato with the connections of the vapor passage of Schibbye in order to allow vapor from the separator to flow to the compressor of Sato thus preventing this vaporous refrigerant reducing the cooling capacity of the evaporator by bypassing it thus improving the efficiency of the system.
	Regarding the limitations of claim 15, refer to the above rejection of claim 9.


	
Regarding the limitations of claim 17, refer to the above rejection of claim 11.

Regarding the limitations of claim 18, refer to the above rejection of claim 12, noting that the passage 72 conducts vaporous refrigerant away from the line of vapor line 64 leading to the intermediate suction of the compressor 30.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sato and Schibbye as applied to claim 9 above, and further in view of US Publication No. 2015/0300713 A1 to Sun et al.

Regarding claim 13, Sato teaches a refrigeration cycle system in which liquid refrigerant from the outlet of a separator is provided to the compression chamber of a compressor.  Schibbye teaches a similar system in which a gas discharging pipe is also provided for directing gaseous refrigerant from the separator to an inlet of the compressor.  Neither Sato nor Schibbye teaches the gas discharge line including an on-off valve for opening and closing this refrigerant line.  Sun teaches in ¶ 27 a refrigeration cycle device having a separator (60) and a vapor line (64) for delivering vaporous refrigerant from the separator to the compressor and further teaches this line to include a solenoid valve (65) for opening and closing the vapor line (64).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Sato with the vapor solenoid valve of Sun in order to permit the system to operate both with and without vaporous 

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Schibbye as applied to claims 9 and 15 above, and further in view of US Patent No. 9,739,519 B2 to Gan et al.

	Regarding claim 14, Sato teaches a refrigeration cycle system in which refrigerant is fed from a reservoir to the compressor of the system by a pump and Sun teaches a vapor line from such a reservoir to suction portions of both chambers of a multi-stage compressor, the line being opened and closed by a solenoid valve controlled by a controller (as taught in ¶ 29).  Neither Sato nor Sun teaches the valve being controlled to open, allowing gaseous refrigerant to be discharged before the pump of the feed unit is started.  Gan teaches in col. 5, lines 26-34 a refrigeration system in which gaseous refrigerant from a separator (70) is allowed to flow from the separator (70) by the opening of a valve solenoid valve (73) “upon startup”, and thus “before starting or when starting the pumping unit” as recited in claim 14.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Sato with the startup valve position of Gan in order to prevent critical refrigerant from the separator entering the compressor during startup as taught by Gan in col. 5, lines 26-34.
Regarding claim 19, refer to the above rejection of claim 14.

Response to Arguments
Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive. 

Applicant argues on pp. 6-7 of the reply that a person of ordinary skill in the art would not be motivated by Kopecek to modify the system of Sato to arrive at the present invention.  Specifically, applicant argues that Kopecek refers to pumps for pumping gases and which are susceptible to leaking (col. 1 of Kopecek) and the rationale of the previous Office Action for preventing leaks in the system of Sato would not be relevant as Sato teaches a liquid pump.
In response, examiner disagrees.  The fact that the pump of Kopecek is particularly taught to be effecting in preventing leakage of gases does not mean that one of ordinary skill in the art would not have recognized the undesirability of leaks in a liquid refrigerant (which reduces the efficiency of the system and can be costly to remedy as new refrigerant must be procured and provided) or the value of a sealed pump housing also in preventing leakage in liquids.  Examiner notes that a direct teaching, suggestion, or motivation of the prior art is only one of the exemplary rationales to support a finding of obviousness and is not required as a rationale in such a rejection.  As such, Kopeck’s silence regarding the benefits of a sealed pump body for a liquid pump does not negate the benefits one of ordinary skill in the art would have recognized for such a structure or negate the finding of obviousness based on this recognizable motivation.  For this reason, applicant’s argument is not found to be persuasive.


In response, examiner notes that this combination of references is no longer relied upon in the rejection of these independent claims and that these arguments are thus moot in view of the new grounds of rejection presented above.

Applicant argues on pp. 11-12 of the reply that the interpretation of various claims under 35 U.S.C. 112(f) in the absence of the word “means” is inappropriate and asserts that there is no presumption of invocation of 112(f) in the absence of this word and that this interpretation is “entirely contrary to case law”.
In response, examiner disagrees and directs applicant’s attention to MPEP 2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation.  Particularly from heading I. Determining Whether a Claim Limitation Invokes 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph (bolding by examiner):
Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996).

Accordingly, examiners will apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

	Further, Heading A: The Claim Limitation Uses the Term "Means" or "Step" or a Generic Placeholder (A Term That Is Simply A Substitute for "Means") identifies the words “unit” and “element” (as used in the instant claims, for example in “pumping unit”, “feed unit” and “pumping element”) are listed as examples of “non-structural generic placeholders that may invoke 35 U.S.C. 112(f)”.

Applicant further suggests on pg. 11 that the word “unit” as used in the claim (i.e. preceded by a modifier such as “feed” or “pumping”) is outside the scope of 35 U.S.C. 112(f) as “unit” is only a non-structural term in the phrase “unit for” and not as it is modified in the present claims.
In response, examiner disagrees.  MPEP 2181 I. A: The Claim Limitation Uses the Term "Means" or "Step" or a Generic Placeholder (A Term That Is Simply A Substitute for "Means") includes the example of Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015), discussing a “distributed learning control module” (emphasis by examiner):
The issue in Williamson was whether a "distributed learning control module" limitation in claims directed to a distributed learning system should be interpreted as a means-plus-function limitation. See Williamson, 792 F.3d at 1347. The Federal Circuit concluded that ‘‘the ‘distributed learning control module’ limitation fails to recite sufficiently definite structure and that the presumption against means-plus function claiming is rebutted." Id. at 1351. In support, the Federal Circuit determined that "the word ‘module’ does Id. at 1350–51.
	From this example, it is clear that the formulation “[function] [generic placeholder]” as used in Williamson as “[distributed learning control] [module]” and in the present claims as, among others, “[pumping] [unit]” falls under the same interpretation as would “[generic placeholder] for [function]”.  The analysis set forth in MPEP 2181, including the 3-prong analysis quoted above, does not take into account the order with which the placeholder and the functional language are presented and in fact states that the placeholder and function are “not always linked by the transition word ‘for’ (e.g., ‘means for’) or another linking word or phrase, such as ‘configured to’ or ‘so that’” (in prong (B)).

For these reasons, applicant’s arguments that the interpretation of the instant claims as invoking 35 U.S.C. 112(f) despite the lack of the word “means” is improper or “contrary to case law” is not found to be persuasive.

If applicant wishes to avoid such interpretation, it is suggested that the claims be amended to include terms of structure such as “pump” instead of “pumping unit” or “feed passage” instead of “feed unit” as such language fails both prongs (A) and (C) of the analysis quoted above (i.e. removing the generic placeholder “unit” and reciting structure for performing the claimed function).  Care should be taken to review the specification to ensure that no new matter is entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EDWARD F LANDRUM/           Supervisory Patent Examiner, Art Unit 3763